DAUKSCH, Judge,
concurring and concurring specially.
While appellant lost money in interest as a result of its drafting mistake, it lost none of its principal and earned some interest. Had the chancellor ruled the way the moneylender wanted then appellee would have been financially devastated while the appellant figuratively whistled its relief and rubbed its palms. Financial institutions should be held to the highest of standards of competence and fairness. If such an institution fails to meet the minimal standards then a competent and fairminded judge must take over. I wonder why the bank was not able to see the right of it in the first place.